394 U.S. 458 (1969)
KAUFER
v.
UNITED STATES.
No. 1041.
Supreme Court of United States.
Decided April 1, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Frederick H. Block and Herbert Monte Levy for petitioner.
Solicitor General Griswold, Assistant Attorney General Wilson, Beatrice Rosenberg, and Roger A. Pauley for the United States.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is affirmed. Desist v. United States, ante, p. 244.
MR. JUSTICE DOUGLAS and MR. JUSTICE FORTAS dissent from the affirmance of the judgment.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE would deny the petition for a writ of certiorari.